Cook, J.,
dissenting. I respectfully dissent. The law recognizes the fundamental unfairness of blaming one person for the acts of another. Thus, the Restatement favors the general rule that there is no duty to act for the protection of others, with four explicit exceptions. 2 Restatement of the Law 2d, Torts (1965), Section 315. The exceptions set forth in the Restatement are a parent’s duty to control his child, a master’s duty to control his servant, a land possessor’s duty to control his licensees, and the duty of one who “takes charge” of another person who he knows or should know is likely to harm another to control that person. 2 Restatement of Torts, supra, Sections 316 to 319. The common factor among these four exceptions is that due to a “special relation” there exists the inherent ability or right to control another’s conduct. Hasenei v. United States (D.Md.1982), 541 F.Supp. 999, 1009.
It is unclear whether the majority relies on “an expansive reading” of “special relation” as used in Section 315 of the Restatement or the “take charge” analysis of Section 319 in concluding that a psychotherapist has a duty to control an outpatient. In either event, it has been noted that “the typical relationship existing between a psychiatrist and a voluntary outpatient would seem to lack sufficient elements of control necessary to bring such relationship within the rule of [Section] 315.” Hasenei v. United States, supra, 541 F.Supp. at 1009. The only illustrations of “tak[ing] charge” set forth in the Restatement involve hospitals and sanitariums that have either permitted the escape of inpatients or negligently released contagious patients. 2 Restatement of Torts, supra, at 130, Section 319.
In this case, Dr. Brown did not have the requisite “special relation” with Matt when Matt killed his parents and injured his sister because Dr. Brown lacked *318both the right and the ability to control Matt. Dr. Brown had not met with Matt for over nine months. Dr. Brown stated that he did not monitor Matt’s progress after October 1990 because he relied on the fact that an experienced psychologist, a vocational rehabilitation person, and a case manager were working with Matt, “all looking for, aware of, and knowing the signs of relapse.” The individuals at Fairfield Family Counseling Center (“FFCC”) caring for Matt after October 1990 knew to return him to Dr. Brown upon signs of illness and did, in fact, schedule an appointment for Matt with Dr. Brown for May 23, 1991, which Matt canceled.
Similarly, Dr. Brown had no ability to control Matt through medication because he could not force Matt to take his medication. When Matt first presented to Dr. Brown, he apparently had not been taking his medication regularly or in the amounts prescribed. Even during the time that Matt was meeting with Dr. Brown, Matt had independently decided to reduce his medication to only half the prescribed dosage.
In reaching its decision, the majority relies on Tarasoff v. Regents of the Univ. of California (1976), 17 Cal.3d 425, 131 Cal.Rptr. 14, 551 P.2d 334. However, Tarasojf did not consider the issue of whether the psychiatrist had sufficient ability to control the patient but simply opined that “[s]uch a relationship may support affirmative duties for the benefit of third persons.” Id. at 436, 131 Cal.Rptr. at 23, 551 P.2d at 343. Tarasojf addressed only the duty of a psychotherapist to warn and only in those situations when the patient has confided to the therapist his specific intention to kill a specific individual. In Thompson v. Alameda Cty. (1980), 27 Cal.3d 741, 167 Cal.Rptr. 70, 614 P.2d 728, the Supreme Court of California seemingly limited the scope of Tarasojf in finding that “public entities and employees have no affirmative duty to warn of the release of an inmate with a violent history who has made nonspecific threats of harm directed at nonspecific victims.” (Emphasis sic.) Id. at 754, 167 Cal.Rptr. at 77, 614 P.2d at 735.
Prior to today’s decision, this court had found a special relationship between a psychotherapist and a patient in an inpatient setting where the psychiatrist had “take[n] charge” as anticipated by Section 319 of the Restatement. Littleton v. Good Samaritan Hosp. & Health Ctr. (1988), 39 Ohio St.3d 86, 92-93, 529 N.E.2d 449, 455. In Littleton, the psychiatric team had extensive contact with the inpatient and substantial opportunities to evaluate the patient’s violent propensities before they discharged her.
Today, this court appears to hold that, as a matter of law, any psychotherapist-patient relationship constitutes a special relation justifying the imposition of liability upon the psychotherapist for violent acts of the patient. It finds this duty even where the psychiatrist met with the patient only three times in an outpatient setting, where the patient communicated to the psychiatrist no specific *319threats to specific individuals, and where, upon the patient’s mental health deteriorating, other mental health professionals scheduled an appointment with the psychiatrist which the patient failed to keep.
If the majority has found a special relation between Dr. Brown and Matt and between FFCC and Matt under the tenuous facts of this case, are all persons employed in the psychotherapy field now strictly liable for the acts of their patients? When does a “special relation” begin in the psychotherapist-outpatient setting and when, if ever, does it terminate? Is the special relation formed during the first consultation? After three consultations? How many appointments must the outpatient cancel before the outpatient can be said to have terminated the special relation?
Moreover, the majority holds that a “psychotherapist” has the duty to control a patient. Notably, R.C. 5122.10 permits psychiatrists and licensed clinical psychologists to involuntarily hospitalize a person believed to be mentally ill, if that person represents a substantial risk of physical harm to himself or others. By holding that “psychotherapists” now have a duty to control an outpatient with violent propensities, the majority mandates that psychiatrists, psychologists, psychiatric social workers, occupational therapists, and unspecified others in the psychotherapy field commit or otherwise restrain potentially dangerous patients.
In the absence of a showing of any ability or right of Dr. Brown or FFCC to control Matt in the outpatient setting, I would reinstate the trial court’s order of summary judgment for Dr. Brown and FFCC. I would hold that a Section 315 special relation does not generally exist in an outpatient setting. W/here, however, outpatient treatment is so intensive and controlled as to have the indicia of “tak[ing] charge” as contemplated by Section 319 of the Restatement, a “special relation” may be shown.
Moyer, C.J., and Stratton, J., concur in the foregoing dissenting opinion.